Case: 12-60991      Document: 00512478771         Page: 1    Date Filed: 12/20/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 12-60991                         December 20, 2013
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
FATIMA BERNALDA HERNANDEZ-PARADA,

                                                 Petitioner

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A098 489 012


Before JOLLY, SMITH, and CLEMENT, Circuit Judges.
PER CURIAM: *
       An immigration judge (IJ) ordered that Fatima Bernalda Hernandez-
Parada (Hernandez), a native and citizen of El Salvador, be removed in
abstentia. Hernandez now petitions for review of the decision of the Board of
Immigration Appeals (BIA) that dismissed her appeal of the IJ’s denial of her
motion to reopen her removal proceedings.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
       Case: 12-60991   Document: 00512478771    Page: 2   Date Filed: 12/20/2013


                                  No. 12-60991

        Hernandez contends that she was not notified of the hearing that
resulted in the removal order.      See 8 U.S.C. § 1229a(b)(5)(C)(ii); 8 C.F.R.
§ 1003.23(b)(4)((ii). She acknowledges that a notice had been properly mailed
to the address in Fort Worth that she originally provided to the Immigration
and Naturalization Service, but she argues that the notice was never received.
The record, however, does not support a conclusion that the IJ’s application of
the presumption of delivery was “capricious, racially invidious, utterly without
foundation in the evidence, or otherwise so irrational that it is arbitrary rather
than the result of any perceptible rational approach.” Singh v. Gonzales, 436
F.3d 484, 487 (5th Cir. 2006) (internal quotation marks and citation omitted);
see Ghounem v. Ashcroft, 378 F.3d 740, 745 (5th Cir. 2004).
        Additionally, we find no merit in the contention that the BIA abused its
discretion in dismissing Hernandez’s claim that changed country conditions in
El Salvador dictated reopening so that the removal order might be rescinded.
See § 1229a(c)(7)(C)(ii); 8 C.F.R. § 1003.2(c)(3)(i). Contrary to the contention
that there was no discussion of Hernandez’s evidence, the record shows that
the IJ addressed that evidence, disagreeing with Hernandez’s interpretation
of it and finding no changed circumstances. Thus, Hernandez fails to show
that the immigration courts’ rulings did not “adequately convey the reasoning”
employed, Efe v. Ashcroft, 293 F.3d 899, 908 (5th Cir. 2002), or that the rulings
were capricious, irrational, or “utterly without foundation,” Singh, 436 F.3d at
487.
        The petition for review is DENIED.




                                        2